           Case 2:20-cv-00539-JCM-VCF Document 25 Filed 08/25/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      FIVE AIRCORP, INC. et al.,
4
                           Plaintiff,
5                                                        2:20-cv-00539-JCM-VCF
      vs.                                                MINUTE ORDER
6     UNITED STATES OF AMERICA
      DEPARTMENT OF COMMERCE, and
7
      BUREAU OF INDUSTRY AND SECURITY,
8                          Defendant.
9

10          Before the Court is the Stipulation to Extend Time for Defendants to File Answer or Other
11   Responsive Pleading (ECF NO. 22). The parties filed this stipulation on August 19, 2020. On August
12   21, 2020, the parties filed a second Stipulation to Extend Time for Defendants to File Answer or Other
13   Responsive Pleading (ECF NO. 23), requesting that the Defendants have until August 26, 2020, to file an
14   answer or responsive pleading.
15          On August 24, 2020, the court granted the parties filed a second Stipulation to Extend Time for
16   Defendants to File Answer or Other Responsive Pleading (ECF NO. 23).
17          Accordingly,
18          IT IS HEREBY ORDERED that the Stipulation to Extend Time for Defendants to File Answer or
19   Other Responsive Pleading (ECF NO. 22) is DENIED as MOOT.
20          DATED this 25th day of August, 2020.
21                                                             _________________________
                                                               CAM FERENBACH
22                                                             UNITED STATES MAGISTRATE JUDGE

23

24

25
